Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 10/08/2020 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and new prior art Tapily et al. (US 20170294310 A1) has been found.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 20100062614 A1; hereinafter “Ma”) in view of Tapily et al. (US 20170294310 A1; hereinafter “Tapily”).

In re claim 1, Ma discloses a method for preparing a multilayer structure (fig. 1), comprising:
disposing a substrate (¶ 0010, 0040, 0133; hereinafter “Subx”) having a patterned layer (e.g. patterned wafers; ¶ 0133) in a reactor 1100 (¶ 0083);
introducing a first metal precursor into the reactor, wherein the first metal precursor is adsorbed on the patterned layer to form a first precursor adsorption layer (¶ 0033);
purging a first excess metal precursor from the reactor by pumping out the first excess metal precursor (e.g. metal precursor is removed by the flow of the purge gas and/or pull of a vacuum system; ¶ 0033);
introducing a first reactant (e.g. nitrogen precursor) into the reactor, wherein the first reactant reacts with the first metal precursor of the first precursor adsorption layer to form a first metal-containing layer (e.g. a first tantalum nitride layer formed from the bottom monolayer of tantalum; ¶ 0033) on the patterned layer;
purging a first excess reactant from the reactor by pumping out the first excess reactant (e.g. the remaining nitrogen precursor is removed by the flow of the purge gas and/or pull of a vacuum system; ¶ 0033);
introducing a second metal precursor (e.g. the tantalum precursor introduced in the second cycle, because there can be 40 cycles as disclosed in ¶ 0033. Note, claim 1 in its current form does not specify if the first metal precursor and the second metal precursor are 
purging a second excess metal precursor from the reactor by pumping out the second excess metal precursor (¶ 0033); and
introducing a second reactant (e.g. the nitrogen precursor introduced in the second cycle; ¶ 0033) into the reactor, wherein the second reactant reacts with the second metal precursor to form a second metal-containing layer (e.g. a second tantalum nitride layer formed from the second monolayer of tantalum) on the first metal-containing layer (¶ 0033).

Ma does not expressly disclose 
the substrate having an exposed portion which is not covered by the patterned layer, 
wherein the first metal precursor is adsorbed on the exposed portion of the substrate;
wherein the first reactant reacts with the first metal precursor of the first precursor adsorption layer to form a first metal-containing layer on the exposed portion of the substrate.
In the same field of endeavor, Tapily discloses a method of preparing a multilayer structure (figs. 2A-2H) comprising disposing a substrate (15, 17) (figs. 2C; ¶ 0020) having a patterned layer 19 and an exposed portion (exposed portion of layer 17 not covered by the sacrificial film 19; hereinafter “Exposed”) which is not covered by the patterned layer 19 (¶ 0034-0035), 
wherein the first metal precursor 29 (fig. 2D; ¶ 0036-0040) is adsorbed on the patterned layer 19 and the exposed portion of the substrate (“Exposed”);
wherein the first reactant (e.g. reactant B; ¶ 0036) reacts with the first metal precursor of the first precursor adsorption layer to form a first metal-containing layer on the exposed portion of the substrate (“Exposed”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the Tapily into the method of Ma and form the substrate having a patterned layer and an exposed portion which is not covered by the patterned layer in order to selectively form the multilayer structure and utilize it as an etch mask (¶ 0003, 0006 of Tapily).

In re claim 2, Ma/Tapily discloses the method of claim 1.
Ma further discloses the method of claim 1 (fig. 1), further comprising repeating the first metal precursor introduction step, the first excess metal precursor purge step, the first reactant introduction step, the first excess reactant purge step, the second metal precursor introduction step, the second excess metal precursor purge step, and the second reactant introduction step until the multilayer structure has a desired thickness (e.g. there can be 40 cycles to deposit a film with a thickness about 20 .ANG. as disclosed in ¶ 0033).

In re claim 5, Ma/Tapily discloses the method of claim 1.
Ma further discloses the method of claim 1 (fig. 1), wherein the first metal precursor comprises a silicon (Si)-containing compound (¶ 0048).

In re claim 6, Ma/Tapily discloses the method of claim 1.
Ma further discloses the method of claim 1 (fig. 1), wherein the second metal precursor comprises a hafnium (Hf)-containing compound (¶ 0055) or a zirconium (Zr)-containing compound.

In re claim 7, Ma/Tapily discloses the method of claim 1.
Ma further discloses the method of claim 1 (fig. 1), wherein the first reactant and the second reactant comprise an oxygen-containing compound or a nitrogen-containing compound (¶ 0033).

In re claim 8, Ma/Tapily discloses the method of claim 1.
Ma further discloses the method of claim 1 (fig. 1), wherein the first reactant and the second reactant comprise a compound containing oxygen and nitrogen (e.g. nitrogen precursors, oxygen precursors in order to form tantalum oxynitride; ¶ 0055).

In re claim 9, Ma/Tapily discloses the method of claim 1.
Ma further discloses the method of claim 1 (fig. 1), wherein the first metal-containing layer on the patterned layer comprises a metal (i.e., tantalum) that is the same as a metal included in the first metal precursor, and the second metal-containing layer on the first metal-containing layer comprises a metal (i.e., tantalum) that is the same as a metal included in the second metal precursor (¶ 0033).

In re claim 10, Ma/Tapily discloses the method of claim 1, wherein the patterned layer (Tapily: 19) is formed by exposing a photoresist layer (Tapily: 21; fig. 2A) to a patterned radiation and developing the exposed photoresist layer (Tapily: ¶ 0030-0033).

In re claim 11, Ma discloses a method for preparing a multilayer structure (fig. 1), comprising:
disposing a substrate (¶ 0010, 0040, 0133; hereinafter “Subx”) having a patterned layer (e.g. patterned wafers; ¶ 0133) in a reactor 1100 (¶ 0083);
introducing a first metal precursor into the reactor, wherein the first metal precursor is adsorbed on the patterned layer (¶ 0033);
purging a first excess metal precursor from the reactor by pumping out the first excess metal precursor (e.g. metal precursor is removed by the flow of the purge gas and/or pull of a vacuum system; ¶ 0033);
introducing a first reactant (e.g. nitrogen precursor) into the reactor, wherein the first reactant reacts with the first metal precursor to form a first metal-containing layer (e.g. a first 
purging a first excess reactant from the reactor by pumping out the first excess reactant (e.g. the remaining nitrogen precursor is removed by the flow of the purge gas and/or pull of a vacuum system; ¶ 0033);
introducing a second metal precursor (e.g. the tantalum precursor introduced in the second cycle, because there can be 40 cycles as disclosed in ¶ 0033. Note, claim 11 in its current form does not specify if the first metal precursor and the second metal precursor are different) into the reactor, wherein the second metal precursor is adsorbed on the first metal-containing layer;
purging a second excess metal precursor from the reactor by pumping out the second excess metal precursor (¶ 0033); and
introducing a second reactant (e.g. the nitrogen precursor introduced in the second cycle; ¶ 0033) into the reactor, wherein the second reactant reacts with the second metal precursor to form a second metal-containing layer (e.g. a second tantalum nitride layer formed from the second monolayer of tantalum) on the first metal-containing layer (¶ 0033).
Ma does not expressly disclose 
the substrate having an exposed portion which is not covered by the patterned layer, 
wherein the substrate comprises a carbon hard mask layer and a silicon oxynitride layer, wherein the carbon hard mask layer is deposited on the silicon oxynitride layer;
wherein the first metal precursor is adsorbed on the exposed portion of the substrate;
wherein the first reactant reacts with the first metal precursor of the first precursor adsorption layer to form a first metal-containing layer on the exposed portion of the substrate.
In the same field of endeavor, Tapily discloses a method of preparing a multilayer structure (figs. 2A-2H) comprising disposing a substrate (15, 17) (figs. 2C; ¶ 0020) having a patterned layer 19 and an exposed portion (exposed portion of layer 17 not covered by the Exposed”) which is not covered by the patterned layer 19 (¶ 0034-0035), 
wherein the substrate comprises a carbon hard mask layer and a silicon oxynitride layer, wherein the carbon hard mask layer is deposited on the silicon oxynitride layer (¶ 0031; hard mask layer comprising a silicon oxide (SiO.sub.x), a silicon nitride (SiN.sub.x), a silicon carbide (SiC.sub.x), a silicon oxynitride (SiO.sub.xN.sub.y), a silicon carbonitride (SiC.sub.xN.sub.y), or an amorphous carbon, or any combination of two or more thereof ca be included)
wherein the first metal precursor 29 (fig. 2D; ¶ 0036-0040) is adsorbed on the patterned layer 19 and the exposed portion of the substrate (“Exposed”);
wherein the first reactant (e.g. reactant B; ¶ 0036) reacts with the first metal precursor of the first precursor adsorption layer to form a first metal-containing layer on the exposed portion of the substrate (“Exposed”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Tapily into the method of Ma in order to selectively form the multilayer structure and utilize it as an etch mask (¶ 0003, 0006 of Tapily).

In re claim 12, Ma/Tapily discloses the method of claim 11 (fig. 1) outlined above.
Ma further discloses the method of claim 11 (fig. 1), further comprising repeating the first metal precursor introduction step, the first excess metal precursor purge step, the first reactant introduction step, the first excess reactant purge step, the second metal precursor introduction step, the second excess metal precursor purge step, and the second reactant introduction step until the multilayer structure has a desired thickness (e.g. there can be 40 cycles to deposit a film with a thickness about 20 .ANG. as disclosed in ¶ 0033).

In re claim 15, Ma/Tapily discloses the method of claim 11 (fig. 1) outlined above.
Ma further discloses the method of claim 11 (fig. 1), wherein the first metal precursor comprises a silicon (Si)-containing compound (¶ 0048).

In re claim 16, Ma/Tapily discloses the method of claim 11 (fig. 1) outlined above.
Ma further discloses the method of claim 11 (fig. 1), wherein the second metal precursor comprises a hafnium (Hf)-containing compound (¶ 0055) or a zirconium (Zr)-containing compound.

In re claim 17, Ma/Tapily discloses the method of claim 11 (fig. 1) outlined above.
Ma further discloses the method of claim 11 (fig. 1), wherein the first reactant and the second reactant comprise an oxygen-containing compound or a nitrogen-containing compound (¶ 0033).

In re claim 18, Ma/Tapily discloses the method of claim 11 (fig. 1) outlined above.
Ma further discloses the method of claim 11 (fig. 1), wherein the first reactant and the second reactant comprise a compound containing oxygen and nitrogen (e.g. nitrogen precursors, oxygen precursors in order to form tantalum oxynitride; ¶ 0055).

In re claim 19, Ma/Tapily discloses the method of claim 11 (fig. 1) outlined above.
Ma further discloses the method of claim 11 (fig. 1), wherein the first metal-containing layer on the patterned layer comprises a metal (i.e., tantalum) that is the same as a metal included in the first metal precursor, and the second metal-containing layer on the first metal-containing layer comprises a metal (i.e., tantalum) that is the same as a metal included in the second metal precursor (¶ 0033).

In re claim 20, Ma/Tapily discloses the method of claim 11, wherein the patterned layer (Tapily: 19) is formed by exposing a photoresist layer (Tapily: 21; fig. 2A) to a patterned radiation and developing the exposed photoresist layer (Tapily: ¶ 0030-0033).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Tapily, as applied to claims 2 and 12 above, respectively and further in view of Chen et al. (US 20180247821 A1; hereinafter “Chen”).

In re claims 4 and 14, Ma/Tapily discloses the method of claim 1 (fig. 1) outlined above, but does not expressly disclose wherein the reactant introduced in the first reactant introduction step is different from the reactant introduced in the second reactant introduction step.
	In the same field of endeavor, Chen discloses a method for preparing a multilayer structure (figs. 9A-9B), comprising forming a first metal layer 840 on a substrate introducing a first metal precursor and a first reactant and forming a second metal layer 850 on the first metal layer 840 introducing a second metal precursor and a second reactant (¶ 0102-0110), wherein the reactant introduced in the first reactant introduction step (e.g. hydrogen; ¶ 0102) is different from the reactant introduced in the second reactant introduction step (e.g. nitrogen; ¶ 0110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen into the method of Ma/Tapily in order to form a multi metal layers having greater uniformity and process control regarding layer thickness, thus maintaining control over the characteristics of the layer (¶ 0003 of Chen).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NILUFA RAHIM/Primary Examiner, Art Unit 2893